DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, and 24-29 are allowed.  The closest prior art fails to explicitly disclose, teach or suggest the combination of claim features.  The closest prior art fails to explicitly disclose, teach, or suggest defining the bicycle route from an origin to a destination based upon the map data indicative of attributes of the road segments, wherein defining the bicycle route comprises defining the bicycle route to include one or more road segments that allow bicycle traffic unaccompanied by an unmanned air vehicle (UAV) and one or more road segments for which bicycle traffic is unauthorized unless accompanied by the UAV in combination with the other claim limitations of providing the bicycle route to the bicyclist or a device accessible to the bicyclist; and in response to receiving an input indicating the bicyclist is to utilize the bicycle route; causing the UAV to fly along at least a portion of the bicycle route in association with the bicyclist or wherein the UAV comprises an image capture system configured to capture an image of a vehicle proximate the bicyclist in response to a determination that a speed of the vehicle exceeds a determined threshold or that a distance between the vehicle and the bicyclist is less than a defined separation distance.  Therefore a person of ordinary skill in the art at the time of the invention would not render the combination of elements of the claims obvious without unreasonable hindsight reconstruction and are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is described below.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669